DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract uses the phrase of “cavity by means of a recovery pipe”, and the phrase “open-type ceiling refrigeration system”.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “open ceiling refrigeration system”.


Claim Objections
Claim 6 objected to because of the following informalities: claim 6 states “a first water tank and a second water tank placed in the second water tank”, it is interpreted to be typographical error, should read –a first water tank and a second water tank, and said first water tank placed in the second water tank--.  Appropriate correction is required. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“a hydrogen production electrolyte” must be shown or the feature canceled from the claim 10.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“a hydrogen production means” in claim 10.
A review of the specification shows that the following appears to be the corresponding
structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: hydrogen production means 500 includes a third water tank 510, an anode block 520, a cathode block 530, a collection cover 540, and an external DC (direct current) power source 550.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-10, the claims recites “open-type ceiling refrigeration system”. However, it has been held that the addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite (See MPEP § 2173.05(b) (III) (E)). It is unclear whether infringement would occur when the ceiling is open, or if the claim requires a specific type of refrigeration system for infringement. For examination purposes, the claim will be construed as simply having an open ceiling.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1, 4, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsadah et al (US 20170314837 A1) in view of Carlson et al (US 8223495 B1), Conner (US 6122922) and Oke (US 20040262240 A1).
Regarding claim 1, Alsadah teaches a refrigeration system (radiant cooling system 102, figure 1), comprising: a ceiling (ceiling 110); an evaporation pipe (conduits 126, figure 1) fixedly connected to the ceiling (as shown on figure 1) and slantly arranged (conduits 126 enter ceiling at a slanted angle, as shown on figure 1), an input end of the evaporation pipe being higher (outer end of conduit 126 that enters cooling element 120 is higher than inner conduit 126, a shown on figure 1) than an output end of the evaporation pipe (than inner conduit 126, as shown on figure 1).
The combined teachings teach the invention as described above but fail to teach a water inlet pipe disposed outside the ceiling, an output end of the water inlet pipe being connected to the input end of the evaporation pipe, and the water inlet pipe being connected to a three-way valve.
However, Carlson teaches a water inlet pipe (pipe on the discharge of pump 124, as shown on figure 1) disposed outside the ceiling (as shown on figure 1), an output end of the water inlet pipe being connected to the input end of the evaporation pipe (as annotated on figure 1), and the water inlet pipe (pipe on the discharge of pump 124, as shown on figure 1) being connected to a three-way valve (mixing valves 134).

    PNG
    media_image1.png
    506
    882
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooling system in the teachings of Alsadah to include a water inlet pipe disposed outside the ceiling, an output end of the water inlet pipe being connected to the input end of the evaporation pipe, and the water inlet pipe being connected to a three-way valve in view of the teachings of Carlson to provide make up water via a cooling tower for sufficient evaporative cooling. 
The combined teachings teach the invention as described above but fail to teach a water removal assembly disposed outside the ceiling and below the evaporation pipe, the water removal assembly comprising a water sealing cavity, the output end of the evaporation pipe being connected to the water sealing cavity by means of a recovery pipe, the water sealing cavity being connected to a first pipeline extending upwards and communicated with the input end of the evaporation pipe, and the water removal assembly being configured for absorbing the water vapor. 
However, Conner teaches a water removal assembly (air cooling system 100 via water reservoir 110) disposed outside the ceiling (as shown on figure 1) and below the evaporation pipe (water reservoir 110 is disposed below evaporative cooler pipes, as shown on figure 1), the water removal assembly comprising a water sealing cavity (interpreted to be water filter 117), the output end of the evaporation pipe being connected to the water sealing cavity by means of a recovery pipe (output end of evaporative cooler pipe, after valve 151, is connected to water filter 117, after pump 116, as shown on figure 3), the water sealing cavity being connected to a first pipeline (water supply piping 140, figure 3) extending upwards and communicated with the input end of the evaporation pipe (extends upwards past 117, after valve 331, and communicates with the input side of evaporative cooler 120, as shown on figure 1), and the water removal assembly being configured for absorbing the water vapor (via the use of evaporative cooler 120 preventing the unnecessary accumulation of water vapor in the living spaces, as described on col 4 lines 22-29, as the water flows into evaporative cooler 120, it is gravity fed and then absorbed into a series of pads, as described on col 8 lines 58-61).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooling system in the combined teachings to include a water removal assembly disposed outside the ceiling and below the evaporation pipe, the water removal assembly comprising a water sealing cavity, the output end of the evaporation pipe being connected to the water sealing cavity by means of a recovery pipe, the water sealing cavity being connected to a first pipeline extending upwards and communicated with the input end of the evaporation pipe, and the water removal assembly being configured for absorbing the water vapor in view of the teachings of Conner to utilize the cooled output air from the evaporative cooler into the attic space significantly reduces the temperature differential between the air inside the dwelling portion of the structure and the ambient air temperature in the attic space.
The combined teachings teach the invention as described above but fail to teach a lower end of the first pipeline being connected to a molecular sieve configured for limiting water vapor from passing through.
However, Oke teaches a lower end of the first pipeline (lower end of inlet 25, as shown on figure 7) being connected to a molecular sieve (connected to dryer 26 and oxygenator 29 which contains molecular sieve, as described on pg6 paragraph 0077-0078) configured for limiting water vapor from passing through (dryer 26 removes water vapor so that the molecular sieve material in the oxygenator 29 is not damaged, pg6 paragraph 0078). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooling system in the combined teachings to include a lower end of the first pipeline being connected to a molecular sieve configured for limiting water vapor from passing through in view of the teachings of Oke to provide a method in which water vapor is efficiently removed. 
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 4, the combined teachings teach wherein the evaporation pipe (evaporation pipes of evaporator 205, as shown on figure 2 of Conner) is an S-shaped bent pipe (S shaped, as shown on figure 2 of Conner).
Regarding claim 5, the combined teachings teach wherein the evaporation pipe (piping 140 of Conner) is a thin-walled plastic pipe (piping 140 is preferably PVC or ABS plastic piping, col 5 lines 30-36 of Conner).
Regarding claim 8, the combined teachings teach wherein an input end of the water inlet pipe (input end of water inlet pipe, i.e. city water system, col 5 lines 60-62 of Conner) from is connected to a third switch valve (connected to alternate water source supply valve 112, as shown on figure 1 of Conner).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsadah et al (US 20170314837 A1) in view of Carlson et al (US 8223495 B1), Conner (US 6122922), Oke (US 20040262240 A1) and in further view of Olausson (CN 110234411 A).
Regarding claim 2, the combined teachings teach the invention as described above but fail to teach wherein an inclined angle of the input end of the evaporation pipe towards the output end of the evaporation pipe is 2 to 10 degrees.
However, Olausson teaches wherein an inclined angle (heat transfer tube has a inclined angle, pg8 paragraph 0034) of the input end (from upper end U, as shown on figure 3a) of the evaporation pipe (heat transfer tubes 9) towards the output end (towards lower end L, as shown on figure 3a) of the evaporation pipe is 2 to 10 degrees (heat transfer tube has a inclined angle in the range of 0-70 degrees, thereby having the range of 2-10 degrees, as described on pg8 paragraph 0034).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooling system in the combined teachings to include wherein an inclined angle of the input end of the evaporation pipe towards the output end of the evaporation pipe is 2 to 10 degrees in view of the teachings of Olausson to allow the continuous flow of liquid to continue the heat transfer process. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsadah et al (US 20170314837 A1) in view of Carlson et al (US 8223495 B1), Conner (US 6122922), Oke (US 20040262240 A1) and in further view of Peng et al (US 20190381460 A1).
Regarding claim 3, the combined teachings teach the invention as described above but fail to teach wherein a water absorption fiber is disposed in the evaporation pipe.
However, Peng teaches wherein a water absorption fiber (heat-pipe membrane module, such as hollow fiber membrane 8, can be used to recover the latent heat and sensible heat in membrane separation processes, such evaporation where there is a phase transition, pg1 paragraph 0001) is disposed in the evaporation pipe (heat pipe 7). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooling system in the combined teachings to include wherein a water absorption fiber is disposed in the evaporation pipe in view of the teachings of Peng to assist in the heat recovery efficiency. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsadah et al (US 20170314837 A1) in view of Carlson et al (US 8223495 B1), Conner (US 6122922), Oke (US 20040262240 A1) and in further view of Gu (CN 210220106 U).
Regarding claim 6, the combined teachings teach a lower end of the first water tank (lower portion of evaporative cooler 120, as shown on figure 3 of Conner) is provided with a lower opening (as annotated below on figure 3 of Conner) communicating the first water tank with the second water tank (evaporative cooler 120 communicates with water reservoir 110 via condenser unit and after valve 151, as shown on figure 3 of Conner).

    PNG
    media_image2.png
    547
    881
    media_image2.png
    Greyscale

The combined teachings teach the invention as described above but fail to teach wherein the water removal assembly comprises a first water tank and the second water tank has an upper opening, the second water tank is connected to an input end of the water inlet pipe by means of a third pipeline, the third pipeline is connected to a first switch valve, the lower opening is connected to a second switch valve, and the first water tank has a water sealing cavity.
However, Gu teaches wherein the water removal assembly (via the cooling device comprising of water outlet pipes on the roof to be recycled, as shown on figure 1) comprises a first water tank (as annotated below on figure 1) and the second water tank (tank 13) has an upper opening (as shown on figure 1), the second water tank is connected to an input end of the water inlet pipe (via water inlet pipe 4) by means of a third pipeline (by external water pipe 19 that receives water from water inlet pipe 4 by being transported through water pump 15, pg5 paragraph 0027), the third pipeline (19) is connected to a first switch valve (valve 20), the lower opening is connected to a second switch valve (valve 14), and the first water tank (as annotated below on figure 1) has a water sealing cavity (filter 16). 

    PNG
    media_image3.png
    516
    990
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooling system in the combined teachings to include wherein the water removal assembly comprises a first water tank and the second water tank has an upper opening, the second water tank is connected to an input end of the water inlet pipe by means of a third pipeline, the third pipeline is connected to a first switch valve, the lower opening is connected to a second switch valve, and the first water tank has a water sealing cavity in view of the teachings of Gu to provide a roof cooling device is with a sump and downpipe on the roof, so that the water circulating on the roof can be collected into the water collection tank and recycled, which can save water.
The combined teachings teach the invention as described above but fail to teach a first water tank placed in the second water tank.
However, Applicant has not disclosed that having “a first water tank placed in the second water tank” does anything more than produce the predictable result of utilizing the tank for evaporation. Since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)], see MPEP 2144.04 VI B, it would have been obvious to one having ordinary skill in the art before the effective filing date, to modify the evaporative cooler 120 of Conner and meet the claimed limitations in order to provide the predictable results using the evaporative cooler to assist in heat exchange with the outdoor elements. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsadah et al (US 20170314837 A1) in view of Carlson et al (US 8223495 B1), Conner (US 6122922), Oke (US 20040262240 A1), Gu (CN 210220106 U) and in further view of Eiserer (US 20170138650 A1).
Regarding claim 7, the combined teachings teach the invention as described above but fail to teach wherein a top of the second water tank is provided with a shading tent 
However, Eiserer teaches wherein a top (top portion of 511, as shown on figure 5) of the second water tank (lower portion 511 forms a reservoir for a water circulation system, pg4 paragraph 0039) is provided with a shading tent (air outlets 514 on top portion of housing 510 forms a tent like structure, as shown on figure 5). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooling system in the combined teachings to include wherein a top of the second water tank is provided with a shading tent in view of the teachings of Eiserer so that the air that is cooled by the system flows out through air outlets and within the upper part of the tent portion so that the cooled air is directed onto the area under the tent. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsadah et al (US 20170314837 A1) in view of Carlson et al (US 8223495 B1), Conner (US 6122922), Oke (US 20040262240 A1) and in further view of Xu (CN 1987229 A).
Regarding claim 9, wherein the water inlet pipe is connected to a U-shaped bent pipe, and the U-shaped bent pipe is located at a lower side of the water inlet pipe.
However, Xu teaches wherein the water inlet pipe (water pipe 4) is connected to a U-shaped bent pipe (U-shaped pipe 8, as shown on figure 1), and the U-shaped bent pipe (8) is located at a lower side of the water inlet pipe (located on lower portion of water pipe 4, as shown on figure 8).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooling system in the combined teachings to include wherein the water inlet pipe is connected to a U-shaped bent pipe, and the U-shaped bent pipe is located at a lower side of the water inlet pipe in view of the teachings of Xu for the water to pass through the U-shaped pipe wall and absorbs the heat the circulating water cooling via a evaporative cooler. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsadah et al (US 20170314837 A1) in view of Carlson et al (US 8223495 B1), Conner (US 6122922), Oke (US 20040262240 A1) and in further view of Liu (CN 105648468 A) and Wang (CN 209914789 U).
Regarding claim 10, the combined teachings teach the invention as described above but fail to teach wherein the open-type ceiling refrigeration system further comprises a hydrogen production means; the hydrogen production means comprises a third water tank, an anode block, a cathode block, a collection cover, and an external DC power source; the third water tank stores a hydrogen production electrolyte; the anode block and the cathode block are disposed in the third water tank at an interval; the anode block is connected to a positive pole of the external DC power source; the cathode block is connected to a negative pole of the external DC power source.
However, Liu teaches wherein the open-type ceiling refrigeration system further comprises a hydrogen production means (hydrogen producing device 16); the hydrogen production means comprises a third water tank (via water electrolysis device 25 supplied by water tank 12), an anode block (anode 24), a cathode block (cathode 23), a collection cover (water adding cover plate 27), and an external DC power source (battery 19); the third water tank stores a hydrogen production electrolyte (water electrolysis device 25 contains the liquid that the anode and cathode is inserted in to produce hydrogen within device 16, as shown on figure 2); the anode block (24) and the cathode block (23) are disposed in the third water tank (anode 24 and cathode 23 are within device 16 disposed in water electrolysis device 25 which is supplied water by water tank 12, as shown on figure 2) at an interval (spaced apart from each other, figure 2); the anode block is connected to a positive pole of the external DC power source (it would be obvious to a skilled person in the art that the anode block [positive terminal] would only be connected to the positive pole of the external DC power to produce energy); the cathode block is connected to a negative pole of the external DC power source (it would be obvious to a skilled person in the art that the cathode block [negative terminal] would only be connected to the negative pole of the external DC power to produce energy)
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooling system in the combined teachings to include wherein the open-type ceiling refrigeration system further comprises a hydrogen production means; the hydrogen production means comprises a third water tank, an anode block, a cathode block, a collection cover, and an external DC power source; the third water tank stores a hydrogen production electrolyte; the anode block and the cathode block are disposed in the third water tank at an interval; the anode block is connected to a positive pole of the external DC power source; the cathode block is connected to a negative pole of the external DC power source in view of the teachings of Liu to utilize a solar energy combined with a hydrogen production device to maintain low cost in manufacturing with the added benefit of it being environmental friendly. 
The combined teachings teach the inventions as described above but fail to teach the collection cover is configured to cover above the cathode block; the collection cover is connected to the water sealing cavity by means of a second pipeline; and the second pipeline is provided with a fourth switch valve
However, Wang teaches the collection cover (cover 23) is configured to cover above the cathode block (cathode cover 23 is provided with a negative electrode 25, pg5 paragraph 0023); the collection cover (23) is connected to the water sealing cavity (to hydrogen tank 14, as shown on figure 1) by means of a second pipeline (second collecting pipe 15); and the second pipeline (15) is provided with a fourth switch valve (valve 16).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooling system in the combined teachings to include the collection cover is configured to cover above the cathode block; the collection cover is connected to the water sealing cavity by means of a second pipeline; and the second pipeline is provided with a fourth switch valve in view of the teachings of Wang to provide a method for the hydrogen to be collected in the tank. 
Further, it is understood, claim 10 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763